United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-180
Issued: July 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2008 appellant filed a timely appeal from a September 12, 2008 decision
of the Office of Workers’ Compensation Programs adjudicating his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than four percent impairment due to hearing loss
in his left ear, any ratable hearing loss in his right ear and whether he is entitled to a schedule
award for his tinnitus.
FACTUAL HISTORY
On March 31, 2004 appellant, then a 54-year-old metals inspector, filed an occupational
disease claim alleging that he sustained bilateral hearing loss and tinnitus due to 10 years of
noise exposure at work, including noise from high speed air tools, drilling and grinding
equipment and aircraft engines. He indicated that his hearing loss began in 1999. On July 21,
2004 the Office accepted appellant’s claim for binaural sensorineural hearing loss. In a separate

decision dated July 21, 2004, the Office found that the medical evidence established that his
hearing loss was not severe enough to be ratable. By decision dated January 27, 2005, an Office
hearing representative affirmed the July 21, 2004 decision.
On October 7, 2005, Dr. A.E. Anderson, an otolaryngologist and an Office medical
adviser, stated that, based on the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), appellant was entitled to up to five percent
impairment for tinnitus in the presence of measurable hearing loss if the tinnitus impacted his
ability to perform activities of daily living. He stated that “measurable hearing loss” was defined
as “ratable hearing loss.” Appellant did not have ratable hearing loss based on the medical
evidence.1
By decision dated October 18, 2005, the Office found that appellant’s accepted binaural
hearing loss was not severe enough to be ratable. It also denied his claim for tinnitus. By
decision dated October 18, 2006, an Office hearing representative found that the record was
unclear as to whether tinnitus was an accepted condition in appellant’s case. He remanded the
case for the Office to make a specific finding as to whether tinnitus was an accepted condition.
In an October 29, 2007 report, Dr. John A. Fetchero, Jr., an otolaryngologist, diagnosed
binaural progressive high frequency sensorineural hearing loss and binaural tinnitus.
Audiometric testing performed for Dr. Fetchero on October 29, 2007 by Thomas Williams, an
audiologist, revealed at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
(cps): right ear decibel losses of 15, 15, 20 and 50; left ear decibels of 15, 15, 15 and 65. On
December 14, 2007 Dr. Williams noted that appellant’s bilateral tinnitus was a high-pitched
persistent ringing sound which was very bothersome.
On November 6, 2007 an Office medical adviser reviewed the results of the audiometric
testing performed for Dr. Fetchero and applied the Office’s standardized procedures. He totaled
the decibel losses of 15, 15, 20 and 50 in the right ear for the frequency levels of 500, 1,000,
2,000 and 3,000 cps at 100 decibels and divided by 4 to obtain the average hearing loss of 25
decibels. This average was then reduced by 25 decibels to equal 0 decibels and multiplied by the
established factor of 1.5 to compute zero percent impairment in the right ear. The Office medical
adviser totaled the losses of 15, 15, 15 and 65 in the left ear at 110 decibels and divided by 4 to
obtain the average hearing loss of 27.5 decibels. This average was then reduced by 25 decibels
to equal 2.5 which was multiplied by the established factor of 1.5 to compute 3.75, rounded to
four percent monaural hearing loss in the left ear. The Office medical adviser noted that
appellant was entitled to a schedule award for five percent impairment in the presence of a
ratable hearing loss if tinnitus affected his ability to perform activities of daily living. He
indicated that, if the October 29, 2007 audiogram, which demonstrated four percent left ear
impairment, was used by the Office for granting a schedule award, tinnitus should be an accepted

1

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (October 2005) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).

2

condition because the onset of this condition was associated with the onset of appellant’s
accepted work-related noise-induced hearing loss in 1999.
On November 19, 2007 the Office expanded appellant’s claim to include binaural
tinnitus.
On June 10, 2008 appellant filed a claim for a schedule award.
By decision dated September 12, 2008, the Office granted appellant a schedule award for
four percent monaural hearing loss in his left ear for 2.08 weeks from October 29 to
November 12, 2007.2
LEGAL PRECEDENT
The schedule award provision of the Act3 provides for compensation to employees
sustaining permanent impairment loss of use of scheduled members. The Act, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter in which rests within the sound discretion of the
Office. For consistent results and to ensure equal justice under the law to all claimants, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in the adoption of this standard.4
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A, Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each
frequency are added and averaged.6 Then, the “fence” of 25 decibels is deducted because, as the
A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.7 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.8 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss.9

2

The Federal Employees’ Compensation Act provides for 52 weeks of compensation for complete loss of hearing
in one ear. 5 U.S.C. § 8107(c)(13)(A). Multiplying 52 weeks by four percent equals 2.08 weeks of compensation.
3

5 U.S.C. § 8107.

4

See 20 C.F.R. § 10.404; Thomas O. Bouis, 57 ECAB 602 (2006).

5

A.M.A., Guides 250 (5th ed. 2001).

6

Id.

7

Id.

8

Id.

9

Id.

3

ANALYSIS
On November 6, 2007 an Office medical adviser reviewed the results of the audiometric
testing performed for Dr. Fetchero and applied the Office’s standardized procedures. He totaled
the decibel losses of 15, 15, 20 and 50 in the right ear for the frequency levels of 500, 1,000,
2,000 and 3,000 cps at 100 decibels and divided by 4 to obtain the average hearing loss of 25
decibels. This average was then reduced by 25 decibels to equal 0 decibels and multiplied by the
established factor of 1.5 to compute 0 percent impairment in the right ear. Dr. Anderson totaled
the losses of 15, 15, 15 and 65 in the left ear at 110 decibels and divided by 4 to obtain the
average hearing loss of 27.5 decibels. This average was reduced by 25 decibels to equal 2.5 and
was multiplied by the established factor of 1.5 to compute 3.75, rounded to four percent,
monaural hearing loss in the left ear.
The Board finds that the Office properly calculated appellant’s right and left ear
impairment due to hearing loss. However, further development is needed on the issue of whether
appellant is entitled to a schedule award for impairment caused by his accepted binaural tinnitus.
The A.M.A, Guides notes that tinnitus, in the presence of unilateral (monaural) or
binaural hearing impairment, may impair speech discrimination. For this reason, it allows for
compensation of up to five percent for tinnitus “in the presence of measurable hearing loss if the
tinnitus impacts the ability to perform activities of daily living.”10 The Office accepted binaural
tinnitus as related to appellant’s industrial noise-induced hearing loss. The audiologist who
performed the audiometric testing noted that appellant’s bilateral tinnitus was a high-pitched
persistent ringing sound which was very bothersome. The Office medical adviser noted that,
under the A.M.A., Guides, appellant was entitled to a schedule award for five percent
impairment in the presence of a ratable hearing loss if tinnitus affected his ability to perform
activities of daily living. In its September 12, 2008 decision, the Office did not address the issue
of appellant’s claim for impairment due to his accepted tinnitus. On remand, the Office should
refer appellant to an otolaryngologist for an examination and determination as to whether his
tinnitus affects his ability to perform the activities of daily living. If the examining physician so
determines, an Office medical adviser should provide a rationalized explanation as to whether
appellant is entitled to the maximum five percent impairment for tinnitus or a lesser percentage.
After such further development as the Office deems necessary, it should issue an appropriate
decision on appellant’s claim for a schedule award due to his accepted binaural tinnitus.
CONCLUSION
The Board finds that appellant has no more than four percent impairment for hearing loss
in his left ear and has no ratable hearing loss in his right ear. The Board further finds that further
development is needed on the issue of whether appellant is entitled to a schedule award for his
accepted binaural tinnitus.

10

A.M.A., Guides 246; Leslie M. Mahin, 55 ECAB 311 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 12, 2008 is affirmed as to appellant’s impairment due
to hearing loss in his ears and remanded for further development on the issue of appellant’s
tinnitus.
Issued: July 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

